MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Dec 08 2017, 9:01 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT,                                  ATTORNEYS FOR APPELLEE
T.B.                                                     Curtis T. Hill, Jr.
John T. Wilson                                           Attorney General of Indiana
Anderson, Indiana
                                                         David E. Corey
ATTORNEY FOR APPELLANT,
                                                         Deputy Attorney General
J.L.                                                     Indianapolis, Indiana
William Byer, Jr.
Byer & Byer
Anderson, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

In re: Termination of the Parent-                        December 8, 2017
Child Relationship of:                                   Court of Appeals Case No.
L.B. (Minor Child),                                      48A05-1703-JT-719
                                                         Appeal from the Madison Circuit
          and,                                           Court
                                                         The Honorable G. George Pancol,
T.B., (Mother) and J.L. (Father),                        Judge
Appellants-Respondents,                                  Trial Court Cause No.
                                                         48C02-1606-JT-46
        v.




Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017              Page 1 of 17
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   T.B. (“Mother”) and J.L. (“Father”) appeal the termination of their parental

      rights to their daughter, L.B. We affirm.


                                                     Issue
[2]   The combined restated issue is whether there is sufficient evidence to support

      the termination of Mother’s and Father’s parental rights.


                                                     Facts
[3]   L.B. was born in July 2014. At the hospital, L.B.’s meconium tested positive

      for marijuana. On August 25, 2014, the Madison County Office of the

      Department of Child Services (“DCS”) filed a petition alleging L.B. was a child

      in need of services (“CHINS”). L.B. was left in Mother’s care at that time;

      Father had not yet established his paternity. On September 2, 2014, DCS filed

      an amended CHINS petition after Mother allegedly tested positive for


      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 2 of 17
      methamphetamine.1 L.B. was removed from Mother’s care at this time. Father

      declined to take custody of L.B., and DCS placed her with her maternal

      grandmother (“Grandmother”). On October 22, 2014, L.B. was found to be a

      CHINS after Mother admitted that L.B. was born with marijuana in her

      system. At this time, Father refused to undergo paternity testing and did not

      believe he was L.B.’s father.


[4]   L.B. has severe special needs. She has a genetic condition called Bardet-Biedl

      Syndrome. Because of this condition, L.B. has frequent breathing difficulties,

      which causes her to be hospitalized three to four days every month. She must

      be fed through a gastric tube. She has developmental delays, as well as an extra

      finger on one hand and one extra toe on each foot. In the future, L.B. may

      develop kidney, heart, and liver problems. At one point, L.B. was scheduled to

      have surgery to remove her extra digits but became too ill for the surgery to

      occur. Grandmother has undergone training to care for L.B., who visits six

      different medical specialists and has therapy appointments five days a week. A

      home health nurse also assists with L.B.’s care. Neither Mother nor Father

      have ever had training on how to care for L.B.


[5]   The original CHINS dispositional order for Mother required her, among other

      things, to participate in supervised visitation, complete a substance abuse

      assessment and any recommended treatment, submit to random drug screens,




      1
        Mother and Father dispute the accuracy of this test result, and, in fact, sued the hospital that administered it
      for medical malpractice.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017                Page 3 of 17
      and obey the law. DCS referred Mother to a substance abuse program in early

      2015. Mother completed the assessment but did not complete any of the

      resulting recommendations, and the referral was closed out in June 2015.

      Between June 2015 and August 3, 2016, Mother was drug tested at least

      seventy-one times; on at least fifty-one occasions she tested positive for

      methamphetamine and positive for THC on seven occasions. Mother was

      pregnant with another child during some of this period. This child was born in

      December 2015.


[6]   Mother’s drug use caused her legal difficulties. On February 29, 2016, she was

      charged with Level 6 felony possession of methamphetamine, Level 6 felony

      maintaining a common nuisance, Level 6 felony possession of a syringe, and

      Class C misdemeanor possession of paraphernalia. Mother remained in jail

      and was not permitted to bond out until she underwent a substance abuse

      evaluation. On June 27, 2016, Mother bonded out of jail and began undergoing

      substance abuse treatment. On August 1, 2016, Mother pled guilty as charged.

      She received an aggregate sentence of two years, all suspended to probation.

      Two days after pleading guilty, Mother tested positive for methamphetamine.

      At some point, Mother was arrested and jailed again while awaiting resolution

      of a probation violation notice. Eventually, the criminal court ordered Mother

      to participate in an inpatient treatment program rather than revoking her

      probation. On November 4, 2016, the court ordered Mother transported from

      jail to the treatment program, and on December 12, 2016, Mother was released

      from the program and went into a halfway house. Mother obtained


      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 4 of 17
      employment after going into the halfway house and paid rent. Children are not

      allowed to live there. In all, Mother was incarcerated for approximately 200

      days in 2016.


[7]   Mother had supervised visitation with L.B. from the outset of the CHINS case

      until early 2015, when it was terminated because of Mother’s cancellations.

      Visitation was resumed shortly thereafter and continued until March 2016,

      when it was terminated again because of Mother’s arrest and incarceration.

      Mother again had supervised visitation in July and August 2016 after she was

      released from jail, but it again was terminated when she was reincarcerated and

      it was not resumed. However, Mother claimed to have seen L.B. once, a

      couple of weeks before Christmas 2016, but then was informed by

      Grandmother that she was not allowed to have contact with L.B.


[8]   As for Father, he finally agreed to undergo DNA paternity testing in early 2015

      after having to be convinced to do so, and it was confirmed that he is L.B.’s

      father. DCS made six referrals for Father to have visitation with L.B., but he

      never consistently saw her, even when she was hospitalized and Father was

      allowed to have unsupervised visitation. Father underwent a court-ordered

      mental evaluation on April 16, 2015, which recommended that he undergo

      further psychological evaluation and comply with any DCS recommendations.

      The “Diagnostic Impressions” from the evaluation were, “Rule Out Personality

      Disorders [and] Intermittent Explosive Disorder [and] Substance Use

      Disorders.” Ex. A. The CHINS dispositional order following this evaluation



      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 5 of 17
       did not explicitly require Father to undergo further psychological evaluation,

       but it did require him to participate in individual counseling.


[9]    On September 12, 2015, Father went to Grandmother’s house, walked in

       without permission, and threatened to take L.B. Grandmother insisted that

       Father leave but he refused to do so, saying that Mother was lying in the

       backyard dead with his unborn child and that “they” were trying to kill him.

       Tr. p. 140. Grandmother called the police to have Father removed, and he had

       an altercation with officers when they arrived. As a result of this incident,

       Father was charged with Level 6 felony battery against a police officer, Level 6

       felony residential entry, Class A misdemeanor resisting law enforcement, and

       Class B misdemeanor disorderly conduct. After the charges were filed, the

       criminal court entered a no-contact order for Grandmother’s and L.B.’s

       protection, and Grandmother also obtained a civil protective order against

       Father. The no-contact and protective orders precluded Father having

       visitation with L.B., although he apparently did see her in December 2015 in

       violation of those orders.


[10]   Father repeatedly refused to comply with or participate in services referred to

       him by DCS. He did not complete a requested domestic violence assessment.

       He was required to submit to random drug screens as part of the CHINS

       dispositional order; however, after submitting to three screens in December

       2015, all of which were negative, Father refused to submit to any more. DCS

       repeatedly referred Father to a Fatherhood Engagement program. Father

       finally completed an assessment for that program in February 2016. Thereafter,

       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 6 of 17
       Father failed to comply with recommended services for the program, and at one

       point threatened to sue the program counselor.


[11]   On March 2, 2016, Father was charged with Level 4 felony dealing in

       methamphetamine, Level 6 felony maintaining a common nuisance, Level 5

       felony possession of a syringe, and Class C misdemeanor possession of

       paraphernalia. The record indicates that these charges were related to Mother’s

       similar charges at the same time.2 Father’s bond for these charges was revoked

       on March 28, 2016. About two months later, the criminal court held a hearing

       on Father’s request to be put in work release pending trial. During the hearing,

       Father testified that he had recently accused a DCS attorney of using cocaine

       and personally administered a drug test to the attorney. After this testimony,

       the prosecutor requested that Father undergo a psychological examination, and

       defense counsel asked the court not to rule on his work release request until the

       exam was complete. The DCS attorney then testified that, in a recent CHINS

       hearing, Father had accused her in February 2016 of using cocaine, of having a

       white powder under her nose, and of testing positive for cocaine. However, the

       attorney testified that Father, in fact, had been banned from coming to the DCS

       office since late fall 2015 and that the drug test never occurred.


[12]   After the requested psychological examination was performed, Father was

       found competent to stand trial. On October 16, 2016, Father pled guilty to




       2
           Mother is listed as Father’s co-defendant on the CCS.


       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 7 of 17
       Level 6 felony residential entry with respect to the September 12, 2005 incident

       involving Grandmother, Level 6 felony possession of a legend drug and Level 6

       felony maintaining a common nuisance with respect to the March 2, 2016

       charges, and Class B misdemeanor practice of law by a nonattorney in a

       separate case. The plea agreement provided for a sentencing cap of five years,

       with sentencing to be stayed pending Father’s successful completion of the

       Madison County Veteran’s Court program. However, on December 9, 2016,

       that program filed a notice with the court opining “that defendant is beyond

       Veteran’s Court ability to treat i.e. Explosive Personality Disorder;

       Manipulative Practices; Intimidation; and eradicate [sic] and violent responses

       to life in general. Request for participation is therefore DENIED.” Ex. 8(a) at

       18. Father then sought to be evaluated by the Marion County Veteran’s Court

       program instead. This request was still pending at the end of January 2017.


[13]   On June 9, 2016, DCS filed a petition to terminate Mother’s and Father’s

       parental rights to L.B. The trial court held hearings on the petition on

       December 6, 2016, and January 27, 2017. At the January hearing, Mother’s

       substance abuse counselor testified as to the progress she was making in her

       treatment, but recognized the possibility that she could relapse. Grandmother

       also acknowledged Mother’s recent progress but also said she did not trust

       Mother because of her history of going “back and forth” in the past. Tr. p. 146.

       On March 2, 2017, the trial court entered an order terminating Mother’s and

       Father’s parental rights, accompanied by extensive findings. Mother and

       Father now appeal.


       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 8 of 17
                                                   Analysis
[14]   Mother and Father contend there is insufficient evidence to support the

       termination of their parental rights. The Fourteenth Amendment to the United

       States Constitution protects the traditional right of parents to establish a home

       and raise their children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). “Indeed the parent-child

       relationship is ‘one of the most valued relationships in our culture.’” Id.

       (quoting Neal v. DeKalb County Div. of Family & Children, 796 N.E.2d 280, 285

       (Ind. 2003)). We recognize that parental interests are not absolute and must be

       subordinated to the child’s interests when determining the proper disposition of

       a petition to terminate parental rights. Id. Thus, “‘[p]arental rights may be

       terminated when the parents are unable or unwilling to meet their parental

       responsibilities.’” Id. (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied). Courts need not wait until a child is irreversibly influenced

       by a deficient lifestyle such that his or her physical, mental, and social growth is

       permanently impaired before terminating the parent-child relationship. Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006),

       trans. denied. “Rather, when the evidence shows that the emotional and

       physical development of a child in need of services is threatened, termination of

       the parent-child relationship is appropriate.” Id.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 9 of 17
[15]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re I.A., 934 N.E.2d at 1132. We

       consider only the evidence and reasonable inferences that are most favorable to

       the judgment. Id. We must also give “due regard” to the trial court’s unique

       opportunity to judge the credibility of the witnesses. Id. (quoting Ind. Trial

       Rule 52(A)). Here, the trial court entered findings of fact and conclusions

       thereon in granting DCS’s petition to terminate Father and Mother’s parental

       rights, as required by Indiana Code Section 31-35-2-8(c). See In re N.G., 61

       N.E.3d 1263, 1265 (Ind. Ct. App. 2016). When reviewing findings of fact and

       conclusions thereon entered in a case involving a termination of parental rights,

       we apply a two-tiered standard of review. First, we determine whether the

       evidence supports the findings, and second, we determine whether the findings

       support the judgment. In re I.A., 934 N.E.2d at 1132. We will set aside the trial

       court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[16]   Indiana Code Section 31-35-2-8(a) provides that, “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


               (B) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 10 of 17
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[17]   Here, the trial court found that continuation of the parent-child relationship

       posed a threat to L.B. Mother and Father both challenge that finding.3 When

       considering whether there is sufficient evidence to support such a finding, trial

       courts must “consider a parent’s habitual pattern of conduct to determine




       3
         Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS needed to prove only
       one of the requirements of subsection (B). We conclude there is sufficient evidence that continuation of the
       parent-child relationship posed a threat to L.B.’s well-being and need not consider whether there is a
       reasonable probability that the conditions resulting in L.B.’s removal from Mother’s care (and nonplacement
       with Father) would not be remedied.



       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017          Page 11 of 17
       whether there is a substantial probability of future neglect or deprivation.”

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 152 (Ind. 2005).

       “At the same time, however, a trial court should judge a parent’s fitness to care

       for his child as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions.” Id.


[18]   The trial court extensively detailed in its findings Mother’s history of severe

       drug use and related criminal problems, which resulted in Mother having very

       limited contact with L.B. for most of the entire year preceding the termination

       hearings and being unable (or unwilling) to participate in visitation and DCS

       reunification services. Mother contends the trial court improperly overlooked

       evidence of and should have entered findings regarding changed conditions,

       namely her completion of an inpatient treatment program and placement in a

       halfway house shortly before the termination hearing(s), and the testimony of

       her substance abuse counselor that she appeared to be making progress. The

       trial court did in fact address this evidence in its findings:


               24.) Mother has not completed any court ordered services,
               reunification services or otherwise demonstrated during
               pendency of the underlying CHINS case and life of the Child that
               she has put forth any earnest and sincere effort to acknowledge
               and overcome her substance abuse addiction or otherwise
               eliminated substance abuse and addiction or criminal activity as
               her lifestyle notwithstanding her very recent and limited
               successful completion of an inpatient program at Life Springs
               and participation in court ordered treatment at Stepping Stones.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 12 of 17
               25.) Mother’s ongoing substance abuse and her constant re-
               incarceration for violation(s) of probation due to noncompliance
               with treatment services and continued positive drug screens as
               outlined in paragraph 22 establishes a pattern of conduct by
               Mother that makes her recent and brief participation in Stepping
               Stones Halfway House meaningless to the Court as evidence of a
               successful recovery sufficient for Mother to regain any ability to
               parent this Child or remedy the conditions that led to the Child’s
               removal and continued placement in that her recent compliance
               and sentence to Stepping Stones is court ordered as a
               consequence and sentence for her probation violations, and
               Mother is facing even more incarceration if she violates her
               probation again.


       Appellant Mother’s App. Vol. II p. 30. We cannot say these findings are clearly

       erroneous. They represent the trial court’s weighing of the entirety of the

       evidence, going back nearly two-and-a-half years, and the judging of witness

       credibility, which we cannot second guess.


[19]   As for Father, he displayed little interest in doing anything to reunify with L.B.

       during the entirety of the CHINS proceedings, repeatedly refusing to cooperate

       in any way with DCS or its service providers, including refusing to undergo

       regular drug testing. Father’s erratic behavior led to the incident at

       Grandmother’s house that caused him to be prohibited from having contact

       with L.B. and also to curtailing his ability to communicate with the DCS local

       office. Father seems to suggest that, after his April 2015 mental evaluation, the

       trial court and/or DCS should have offered or required him to participate in

       further psychological evaluation and mental health treatment. However, “the

       responsibility to make positive changes will stay where it must, on the parent.

       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 13 of 17
       If the parent feels the services ordered by the court are inadequate to facilitate

       the changes required for reunification, then the onus is on the parent to request

       additional assistance from the court or DCS.” Prince v. Dep’t of Child Servs., 861

       N.E.2d 1223, 1231 (Ind. Ct. App. 2007).


[20]   Of course, a large part of Father’s inability to meaningfully participate in L.B.’s

       life was a result of the no-contact and protective orders obtained against him

       after the incident at Grandmother’s house on September 12, 2015. Father

       contends these orders should not have existed throughout the remainder of the

       CHINS case, citing A.P. v. Porter County Office of Family & Children, 734 N.E.2d

       1107 (Ind. Ct. App. 2000), trans. denied. That case addressed DCS’s

       predecessor’s failure to follow clear procedural and statutory requirements in

       obtaining a no-contact order against the father as part of the CHINS

       proceedings. See id. at 1116-17. Here, the no-contact and protective orders

       were issued in separate criminal and civil proceedings against Father because of

       his illegal and threatening conduct, and there is no indication that these orders

       were obtained and maintained improperly or in violation of any statute.


[21]   Father also asserts that DCS somehow denied him due process of law because it

       was biased against him, as revealed by the DCS attorney’s testimony at his

       work release hearing regarding his false, possibly delusional accusations that

       she was using cocaine and that he had personally drug tested her. It is unclear

       what Father’s precise argument is, but it appears to be that the attorney’s

       testimony resulted in him being incarcerated while awaiting trial, thus further

       restricting him from participating in services to reunify with L.B. However,

       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 14 of 17
       Father’s request at that particular hearing to participate in work release had

       already been denied, and the trial court had ordered Father to undergo a

       psychological examination before the attorney testified.


[22]   Finally, Father’s legal status was unsettled at the time of the termination

       hearing. He had pled guilty to three different incidents of criminal conduct

       during the CHINS proceedings, including the incident at Grandmother’s house

       and the drug case in which Mother also was involved. Although Father’s plea

       agreement provided the opportunity for a completely-suspended sentence, it

       was contingent upon his successful completion of the Madison County

       Veteran’s Court program. He was not accepted into that program because of

       his erratic behavior, which had been occurring throughout the CHINS case.

       Although Father was attempting to gain entrance into the Marion County

       Veteran’s Court program at the time of the termination hearing, that issue had

       not been resolved yet. In any case, Father’s continued legal difficulties certainly

       are relevant to his habitual pattern of conduct throughout the CHINS

       proceedings.4


[23]   We now consider whether the above evidence regarding Mother and Father

       established that continuation of the parent-child relationship posed a threat to

       L.B.’s well-being. In analyzing this issue, it is crucial to note the special needs




       4
         Mother and Father also reiterate arguments made during the CHINS proceedings that the original drug
       testing of Mother around the time of L.B.’s birth was flawed and should not have formed the basis of the
       original CHINS finding. However, that finding was made after Mother admitted that L.B. was born with
       marijuana in her system and was not reliant upon the disputed drug test results.

       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017         Page 15 of 17
       of this child. She requires extensive therapy, highly-specialized care, and

       frequent hospitalizations. Grandmother has undergone specialized training to

       learn how to care for L.B. and additionally requires the assistance of a home

       health nurse. Meanwhile, for almost two-and-a-half years, while L.B. was

       receiving extensive medical treatment and Grandmother was caring for her,

       Mother and Father continued using drugs heavily, and engaging in illegal or

       erratic behavior, and making little to no progress in stabilizing their own lives.

       They also never learned how to care for L.B. Under such circumstances, it

       would be extremely difficult for either parent to adequately care for a child with

       no health problems, let alone one with L.B.’s special needs. It is not difficult to

       see how allowing continuation of the parent-child relationship could very

       directly threaten harm to L.B. The trial court’s findings on this point were not

       clearly erroneous.


[24]   Mother and Father also contend that termination is not in L.B.’s best interests.

       When considering whether there is sufficient evidence that termination of

       parental rights is in a child’s best interests, we consider the totality of the

       evidence and look beyond the factors identified by DCS. In re J.C., 994 N.E.2d

       278, 289-90 (Ind. Ct. App. 2013). The interests of the parents must be

       subordinated to the needs of the child. Id. at 290. Recommendations of DCS

       caseworkers and court-appointed special advocates, combined with evidence

       that continuation of the parent-child relationship poses a threat to the child, are

       sufficient to prove by clear and convincing evidence that termination is in a

       child’s best interests. Id. Children have a paramount need for permanency,


       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 16 of 17
       which is a central consideration in evaluating a child’s best interests. In re E.M.,

       4 N.E.3d 636, 647-48 (Ind. 2014).


[25]   Both the DCS case manager and L.B.’s court-appointed special advocate

       unequivocally testified that termination was in her best interests. They noted

       the excellent, loving care that L.B. was receiving from Grandmother, who

       wished to adopt L.B. with DCS’s blessing. The DCS case manager specifically

       rejected the possibility of a guardianship for L.B., noting that it would not give

       L.B. the permanency she needed. Given the minimal, if any, progress the

       parents had made during the entirety of the CHINS case, it is unclear how long

       L.B. would have to wait for them to improve, if they ever did. In sum, there is

       sufficient evidence to support the trial court’s finding that termination of

       Mother’s and Father’s parental rights was in L.B.’s best interests.


                                                 Conclusion
[26]   There is sufficient evidence to sustain the termination of Mother’s and Father’s

       parental rights to L.B. We affirm.


[27]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-JT-719| December 8, 2017   Page 17 of 17